DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (5,355,605).
Kim discloses a button comprising a front plate 12; a button back 50; and a tab 52 extending from the button back, wherein the tab comprises an aperture (column 3, lines 41-44).
Regarding claim 3, Fig. 3 shows that the button back 50 is in direct contact with the front plate 12.
Regarding claim 6, see Fig. 3 and note that because of the way the edge is rolled toward the back, the front plate 12 has a greater diameter than the button back 50.
Regarding claims 7 and 8, see Fig. 3 and note that the front plate 12 includes a circumferential rim 10 that is crimped over a perimeter edge of the button back.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim (5,355,605).
Kim discloses the invention substantially as claimed, as set forth above. However, it is not known whether the tab 52 disclosed by Kim is formed in one piece with the button back or formed separately and attached thereto. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tab integral with the button back, because it has been held that the use of a one-piece construction instead of several pieces secured together is merely a matter of obvious engineering choice. See MPEP § 2144(V)(B).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim (5,355,605) in view of Morris (4,097,971).
Kim discloses the invention substantially as claimed. However, Schmitz does not disclose a glossy finish on the front surface of the plate. Morris teaches that it was known in the art to provide a reflective (i.e., glossy) finish to the front of a badge in order to protect wearers of the badge in low-light conditions. See column 3, lines 5-15. It would have been obvious to one having ordinary skill in the art .
Claims 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim (5,355,605) in view of VanFleet (5,664,669).
Kim discloses a button comprising a front plate 12; a button back 50; and a tab 52 extending from the button back. However, the tab does not include a score at a point of intersection between the button back and the tab. VanFleet teaches that it was known in the art to provide a tab for hanging an object, the tab including a score for removing the tab when hanging the object is not desired. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tab disclosed by Kim with a score, as taught by VanFleet, in order to remove the tab when hanging the object is not desired.
 Regarding claim 10, it is not known whether the tab 52 disclosed by Kim is formed in one piece with the button back or formed separately and attached thereto. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tab integral with the button back, because it has been held that the use of a one-piece construction instead of several pieces secured together is merely a matter of obvious engineering choice. See MPEP § 2144(V)(B).
Regarding claim 11, the tab disclosed by Kim comprises an aperture, as shown in Fig. 1 and discussed on column 3, lines 41-44.
Regarding claim 14, see Fig. 3 of Kim and note that because of the way the edge is rolled toward the back, the front plate 12 has a greater diameter than the button back 50.
Regarding claims 15 and 16, see Fig. 3 of Kim and note that the front plate 12 includes a circumferential rim 10 that is crimped over a perimeter edge of the button back.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim (5,355,605) in view of VanFleet (5,664,669), as applied to claim 9, above, and further in view of Morris (4,097,971).
Kim discloses the invention substantially as claimed. However, Schmitz does not disclose a glossy finish on the front surface of the plate. Morris teaches that it was known in the art to provide a reflective (i.e., glossy) finish to the front of a badge in order to protect wearers of the badge in low-light conditions. See column 3, lines 5-15. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the badge disclosed by Kim with a glossy surface, as taught by Morris, in order to protect wearers of the badge in low-light conditions.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Bardy (10,143,243) discloses a button covered with fabric upon which indicia is silk screened. See column 4, lines 16-20. However, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a button having a textured, soft-touch matte finish on a front surface through which indicia printed on the front surface is visible, in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631